Citation Nr: 0411952	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-15 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery 
disease. 

4.  Entitlement to initial compensable evaluation for scars 
of the left leg.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1960 to November 1963.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

In February 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
Accordingly, the issue for appellate consideration as to the 
scars of the left leg is reflected on the first page of this 
decision in accordance with Fenderson.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks service connection for a low back 
disability, for hypertension, and for coronary artery 
disease.  He also seeks an initial compensable evaluation for 
scars of the left leg.  

The record reflects that in an October 2001 letter, the 
veteran reported that he was receiving benefits from the 
Social Security Administration (SSA) and that that agency 
should have copies of files from a private doctor which are 
no longer available from the doctor.  The RO has not 
attempted to secure records from SSA.  VA is required to 
obtain evidence, including decisions by administrative law 
judges from the SSA, and to give that evidence appropriate 
consideration and weight."  Baker v. West, 11 Vet. App. 163 
(1998).  Accordingly, the administrative decision and the 
medical records relied upon to award disability benefits 
should be obtained and associated with the claims folder.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, it appears that the veteran's service medical 
records are incomplete and may have been lost in a fire at 
NPRC.  In such cases, in addition to the duties imposed by 
the VCAA, VA's duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  There is also a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  During his testimony 
before the undersigned, the veteran stated that he had 
undergone an employment physical with the Schlitz Brewing 
Company in 1964 at the Washington D. C. office, and that he 
had an employment physical with the Bank of America in the 
1960's.  An attempt to obtain the examination reports has not 
been undertaken.  

In his April 2002 notice of disagreement, the veteran 
reported that he served in the Reserves until November 1965.  
His service personnel records including exact dates and types 
of reserve service have not been requested.  

In an October 2004 letter to the Board, the veteran stated 
that since his February 2004 hearing, his health had further 
deteriorated.  He was last examined for evaluation of his 
service-connected scars in November 2002.  The fulfillment of 
the VA's statutory duty to assist the appellant includes 
providing additional VA examination when indicated, and 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus a more current examination is necessary.  

The record shows that the veteran's November 1959 service 
entrance examination report shows that the veteran had a soft 
grade 1 systolic apical murmur.  He has currently been 
diagnosed with hypertension and with coronary artery disease.  
He contends that these current disabilities are related to 
his murmur, which was aggravated during his military service.  
The veteran has not been examined by VA to obtain a nexus 
opinion.  

The veteran was sent a statement of the case on the issue 
concerning scars of the left leg in July 2003.  The statement 
of the case did not inform the veteran of the new rating 
criteria concerning scars.  In addition, the veteran was not 
provided VCAA notice on this issue, notifying him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  As 
part of the notice required under the new 
law, the RO should ask the appellant to 
provide information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record since service.  The RO 
should assist the appellant in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  Of 
particular interest are reports of 
employment physicals conducted in the 
1960's by the veteran's employers, the 
Schlitz Brewing Company and the Bank of 
America.  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should contact the SSA and 
request copies of all medical records 
considered regarding the veteran's 
disability claim, including the decision 
letter sent to the veteran.  Once 
received, these records should be 
associated with the claims folder.  

3.  The RO should request the veteran's 
service personnel file and any Reserve 
service records from all available 
sources.  The RO should verify the 
veteran's service in the Naval Reserves 
and service on active and inactive duty 
for training.  The actual duration of 
each and every period of active duty and 
inactive duty for training must be given 
and verified.  In addition, the RO must 
attempt to obtain any and all service 
personnel and service medical records 
associated with the period of service.  
All necessary service records 
repositories should be contacted.  All 
attempts to secure these records should 
be undertaken, to include referrals to 
all potential custodians of his service 
records, including the Commander of the 
Naval Military Personnel Center, the 
Naval Reserve Personnel Center, the 
National Personnel Records Center, and 
the Naval Air Reserve Training Unit, 
Anacostia, in Washington, D.C.  In 
addition, the appellant should be asked 
to provide any additional service records 
or other official documents pertaining to 
his status for his years of service in 
the Naval Reserves, to include travel 
authorization papers, drill orders, pay 
statements, etc.  All records received in 
response to the above inquiries should be 
associated with the claims folder.  
Copies of any records received should be 
made part of the claims folder.  

4.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
evaluate his hypertension and coronary 
artery disease.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
performed.   

All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current complaints are 
related to his military service to 
include whether any preexisting 
cardiovascular disability was aggravated 
during the veteran's military service.  
All conclusions should be supported by 
complete rationale.  

5.  The RO should schedule the veteran 
for a VA examination to evaluate his 
scars of the left leg.  The 


veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must note in the examination 
report that this has been accomplished.  
All indicated tests and studies should be 
performed.   

All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should describe the veteran's 
scars to include the following:  indicate 
if any scar is tender, ulcerated, painful 
or affects function; indicate the size of 
any scars in centimeters to include if 
the scars are deep or cause limitation of 
motion.  All conclusions should be 
supported by complete rationale.  

6.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then 



undertake any other action required to 
comply with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations, including the 
scheduling of examinations if 
appropriate.  Then, the RO should re-
adjudicate the issues on appeal, taking 
into consideration staged ratings as 
noted above concerning the evaluation of 
the veteran's scars of the left leg. See 
Fenderson, supra.   If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




